Case 2:17-cv-10310-VAR-SDD ECF No. 130 filed 10/29/18       PageID.2625    Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                   Case No. 2:17-cv-10310-VAR-SDD

v.                                              Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

Defendants.


          STIPULATED ORDER GRANTING EXTENSION OF TIME

        It is hereby ORDERED that the Parties’ Stipulated Motion for Extension of

 Time is GRANTED.

        (1) Plaintiffs may file their response to Defendants’ Motion to Dismiss

 Plaintiffs’ Third Amended Complaint on or before November 19, 2018; and

        (2) Defendants may file their reply brief on or before December 17, 2018.

        IT IS ORDERED.

                                       s/ Victoria A. Roberts
                                       Victoria A. Roberts
                                       United States District Judge


        Dated: 10/29/18
